UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4954


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

OLUSOLA IDOWU,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:09-cr-00298-MJG-1)


Submitted:   August 4, 2011                 Decided:   August 24, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Susan A. Hensler, Staff
Attorney, Baltimore, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Peter M. Nothstein, Bonnie S. Greenberg,
Assistant United States Attorneys, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Olusola Idowu appeals from her wire fraud convictions,

asserting that the district court improperly instructed the jury

on the materiality of the false statements transmitted by wire.

The charged wire fraud concerned loan applications transmitted

in    2004   and   2005     and    containing      false     information         regarding

income and assets.          Idowu’s defense at trial was that the false

statements at issue were not material because, in 2004 and 2005,

mortgage funders did not rely on these statements as lenders

were just hoping to make a quick profit and sell the mortgages.

Finding the jury instructions were proper, we affirm.

             Idowu claims the district court erred by not using the

materiality        instruction       she    provided        to    the    court,     which

specified that the false statements must have been material to a

reasonable person approving mortgage loans in 2004 and 2005.

Idowu asserts that the failure to give this instruction impaired

her ability to mount an effective defense because the jury was

not    directed     to    consider     the       relevant    time       frame.      Idowu

contends that her defense rested on the drastic difference in

underwriting       standards       during    the   relevant       time    period,       when

compared     to    today,    and    that    the    court’s       instruction      was   not

specific enough to alert the jury to the issue.

             The Government notes that Iduwo did not object to the

district court’s jury instructions when given the opportunity

                                             2
and thus review is for plain error.                    Iduwo claims that her

request for a different instruction was sufficient to preserve

her objection.      Iduwo is incorrect.

            In United States v. Nicolaou, 180 F.3d 565, 569 (4th

Cir. 1999), we reviewed for plain error the Appellant’s claim

that the jury instruction was improper.                Like in this case, the

Appellant submitted a proposed instruction but did not object

when the court gave different instructions to the jury.                        Under

Rule 30 of the Federal Rules of Criminal Procedure, objections

to the jury instructions or to the failure to give a requested

instruction must be specific and the court must be informed of

the grounds for objection before the jury retires to deliberate.

Under Rule 30, “[f]ailure to object in accordance with this rule

precludes appellate review” except for plain error.

            By virtue of not objecting to the district court’s

materiality   instruction,     Idowu       failed    to   preserve      her   claim.

Thus, our review is for plain error.                See also United States v.

Arthurs, 73 F.3d 444, 447-48 (1st Cir. 1996) (requiring strict

compliance with Rule 30 and holding that pre-charge colloquy or

written objections will not suffice; an objection is required

after the jury is charged and before the jury retires).                        Under

the plain error standard, Idowu must show: (1) there was error;

(2)   the   error    was   plain;    and    (3)     the   error    affected      her

substantial   rights.       United    States      v.   Olano,     507   U.S.    725,

                                       3
732-34   (1993).        When   these     conditions    are    satisfied,          we    may

exercise our discretion to notice the error only if the error

“seriously       affect[s]       the     fairness,      integrity          or     public

reputation       of   judicial   proceedings.”          Id.    at    736    (internal

quotation marks omitted).              The burden of showing plain error is

on the defendant.          United States v. Strickland, 245 F.3d 368,

379-80 (4th Cir. 2001).

              Initially, we note that Idowu does not address the

plain    error    review   standard      in    her   brief    and   thus        fails    to

support her burden of establishing plain error.                     In fact, in her

reply brief, Idowu does not dispute that she cannot show plain

error.     She rests solely on her contention that plain error

review does not apply.

              In any event, Idowu has failed to show any error, much

less plain error.          The district court gave a legally correct

instruction on materiality which was the functional equivalent

of Idowu’s requested instruction.                 Idowu’s assertion of error

rests    on    her    conclusion        that   the    jury    was     not       properly

instructed that materiality should be viewed in light of what a

reasonable and prudent lender would have relied upon in 2004 and

2005.    However, the instruction given informed the jurors that

they were to consider a reasonable and prudent lender in the

circumstances of those who decided whether to make the loans at

issue.    As the loans at issue were made in 2004 and 2005, the

                                           4
jury    was    instructed,   albeit     in     different   words,      as    Idowu

requested.      See United States v. Lighty, 616 F.3d 321, 366 (4th

Cir. 2010) (holding that this court will reverse for failure to

give requested instruction only if requested instruction was not

substantially covered by the court’s charge).

              Moreover,   even   had    the    instruction   been      improper,

Idowu has failed to make any showing as to the remaining prongs

of the plain error test.          Accordingly, we affirm Idowu’s wire

fraud convictions.        We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented        in   the

materials     before   the   court     and    argument   would   not    aid      the

decisional process.

                                                                        AFFIRMED




                                        5